UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-8554



MITCHELL M. GARIONI,

                                            Plaintiff - Appellant,

          versus

RONALD ANGELONE, Director; EDWARD C. MORRIS,
Deputy Director; LARRY HUFFMAN, Regional Ad-
ministrator; LONNIE SAUNDERS, Warden, Augusta
Correctional Center; J. H. LYLE, Lieutenant,
Augusta Correctional Center Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. B. Waugh Crigler, Magistrate Judge.
(CA-94-808-R)


Submitted:   June 20, 1996                 Decided:   July 23, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mitchell M. Garioni, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's report recommending

dismissal of this action. We dismiss the appeal for lack of juris-

diction because the order is not appealable. This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292
(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We also deny Appel-

lant's motion for the preparation of a transcript at government's
expense. See 28 U.S.C. 753(f) (1988). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2